Title: To Thomas Jefferson from Jacob Abbot Cummings, 8 May 1826
From: Cummings, Jacob Abbot,Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
May 8th 1826.
on the inst. we shipped to the care of Col. Peyton 3 cases Books from England, 1 from France, & 2 from Germany; & yesterday one other case from Germany. These, with what are now on their way from Europe, and the addition of some American works, which have not, as yet been found, will make about the full amount of our commission. We have received by the last arrivals advice of such works as could not be procured, except as opportunities occurred of purchases from private libraries; & perhaps some of this description may embrace some of the most valuable & expensive works. As we are limited in the amount, we shall be under the necessity of giving our agents instructions to suspend their operations, until further orders.We received Yours of the 22d April, & shall order the periodicals, as therein desired, and forward them in numbers, as received. We observe your remarks, respecting the supply of Books, & shall endeavor to profit by them. The punctuality of our correspondents in attending to our late orders to Europe, has been greatly diminished, in consequence of the protest of several Bills, drawn on London,  and the general fluctuation of business, arising from the numerous failures, which have taken place. We hope for an improvement in this particular, and a consequent restoration of confidence. Mr H. hopes to be present at the opening of the Books.With great respect, Your obedt Servts.Cummings, Hilliard & Co.
   London Exchange was also remitted to France & Germany, being then the most advantageous
